Citation Nr: 9905622	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to higher evaluations for bilateral hearing loss 
for the period from June 14, 1966 to April 3, 1991.


REPRESENTATION

Appellant represented by:	Mark A. Doughty, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1945. 

A February 1993 RO decision granted service connection for 
bilateral hearing loss effective from June 14, 1966.  That 
and subsequent RO decisions collectively evaluated the 
hearing loss as 20 percent from June 14, 1966; 30 percent 
from September 29, 1975; and 50 percent from April 4, 1991.  
The veteran appealed to the Board of Veterans' Appeals 
(Board) for an earlier effective date for service connection 
and for higher evaluations for hearing loss.

In a November 1996 decision, the Board denied an effective 
date earlier than June 14, 1966 for service connection for 
hearing loss, and denied a rating higher than 50 percent for 
hearing loss effective from April 4, 1991.  The Board 
remanded the issue of entitlement to higher ratings for 
hearing loss during the earlier period of June 14, 1966 to 
April 3, 1991; this is the only issue currently on appeal.

After the Board remand, a January 1998 RO decision proposed 
to reduce the current rating for bilateral hearing loss from 
50 percent to 30 percent, and an August 1998 decision by the 
RO hearing officer ordered that the rating be reduced to 40 
percent, effective November 1, 1998.  The issue of reduction 
in the current rating for hearing loss has not been developed 
for appellate review and is not before the Board at this 
time; if the veteran wishes to appeal the issue, he must 
contact the RO.


FINDINGS OF FACT

1.  For the period of June 14, 1966 to September 28, 1975, 
the veteran's bilateral hearing loss corresponded to literal 
designation "C" and "D" in his right and left ears, 
respectively, under applicable rating criteria. 

2.  For the period of September 29, 1975 to January 21, 1980, 
the bilateral hearing loss corresponded to literal 
designation "E" and "C" in his right and left ears, 
respectively, under applicable rating criteria.

3.  For the period of January 22, 1980 to April 3, 1991, the 
bilateral hearing loss corresponded to literal designation 
"E" and "D" in his right and left ears, respectively, 
under applicable rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss from June 14, 1966 to September 28, 
1975 have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Code 6289 (effective prior to September 9, 
1975).

2.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss from September 29, 1975 to January 21, 
1980 have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Code 6285 (effective prior to December 18, 
1987).

3.  The criteria for a rating of 40 percent for bilateral 
hearing loss from January 22, 1980 to April 3, 1991 have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Code 
6289 (effective prior to December 18, 1987).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue now before the Board is the proper evaluations to 
be assigned for bilateral hearing loss during the period of 
June 14, 1966 to April 3, 1991.  As to this period, the RO 
has assigned a 20 percent rating from June 14, 1966 to 
September 28, 1975, and a 30 percent rating from September 
29, 1975 to April 3, 1991.  The veteran's claim is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and the VA's duty to assist is satisfied.  
38 U.S.C.A. § 5107(a).

In support of his claim, the veteran testified at an RO 
hearing in March 1994 and at a Board hearing in August 1995, 
during which he described his hearing impairment over the 
years.  Numerous medical records have been submitted, 
although only a few of them pertain to the level of hearing 
loss within the period of June 14, 1966 to April 3, 1991, and 
of these documents there are only a few which contain the 
necessary audiometric findings for rating the disability.  

A March 1965 audiometric examination was reviewed by a VA 
audiologist in May 1994.  As there were no reported speech 
discrimination scores, pure tone thresholds were chosen as 
providing the best estimate of the veteran's organic hearing.  
The veteran had pure tone thresholds at 500, 1,000, and 2,000 
hertz of 30, 30, and 50 decibels, respectively, in the right 
ear, and 25, 50, and 65 decibels, respectively, in the left 
ear.  

The VA audiologist also reviewed a September 29, 1975 
audiology examination.  He reported that the speech results 
provided the best estimate of the veteran's organic hearing.  
The speech reception threshold for the right ear was 50 
decibels, with 56 percent correct discrimination ability; the 
speech reception threshold for the left ear was 45 decibels, 
with discrimination ability of 84 percent correct. 

The veteran underwent an audiometric examination on January 
22, 1980.  The pure tone thresholds at 500, 1,000, and 2,000 
hertz were 40, 65, and 70, respectively, in the right ear and 
35, 60, and 70, respectively, in the left ear.  Speech 
reception thresholds were 50 decibels, bilaterally, with 56 
and 80 percent correct discrimination ability in the right 
and left ears, respectively.

In a May 1993 statement from a hearing aid center, it was 
reported that an August 1979 hearing test showed moderate to 
severe high frequency hearing loss, bilaterally, a pure tone 
average hearing loss of 55 decibels, and a speech reception 
threshold of 50 decibels in the left ear and 45 decibels in 
the right ear.  The test showed that the veteran's "most 
comfortable level" (MCL) of hearing was 80 bilaterally.  
Speech discrimination scores and decibels threshold at the 
various frequencies were not reported.  It was also reported 
that March 1982 testing showed the veteran's MCL of hearing 
had increased to 100 decibels, bilaterally; no other test 
results were reported.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Evaluation of the veteran's bilateral hearing loss, during 
the period from June 14, 1966 to April 3, 1991, involves 
rating provisions which have changed during this time.

Evaluations of bilateral hearing loss range from 
noncompensable to 80 percent based on organic impairment of 
hearing acuity within the conversational voice range (500 to 
2,000 cycles per second) as measured by the results of 
controlled speech reception tests reported on VA RO or 
authorized audiology clinic examinations.  38 C.F.R. § 4.85 
et seq., Codes 6277 to 6297, effective prior to September 9, 
1975.

Evaluations of bilateral hearing loss range from 
noncompensable to 80 percent based on organic impairment of 
hearing acuity within the conversational voice range (500 to 
2,000 cycles per second) as measured by the results of 
controlled speech reception tests or pure tone audiometry 
reported on VA RO or authorized audiology clinic 
examinations.  38 C.F.R. § 4.85 et seq., Codes 6277 to 6297, 
effective prior to December 18, 1987.

Evaluations of bilateral defective hearing range from 
noncompensable to 80 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service- connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 et seq., Codes 6100 
to 6110; effective December 18, 1987.

The question before the Board is the proper rating for the 
veteran's service-connected hearing loss from June 14, 1966 
to April 3, 1991.  The pertinent audiograms for rating during 
this period are those from March 1965, September 1975, and 
January 1980.  (The May 1993 letter from the hearing aid 
center references hearing tests in the pertinent period, but 
findings necessary for evaluation were not contained in the 
letter.)  The Board has reviewed the entire record and 
considered the veteran's testimony offered at hearings; 
however, a disability rating for hearing impairment is 
derived from a mechanical application of the rating schedule 
to the specific numeric (or alphabetic) designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principii, 3 Vet.App. 345 (1992).

On the March 1965 audiometric examination, pure tone 
audiometry (which the examiner felt was the most reliable 
test, since no word discrimination scores were provided) at 
the frequencies of 500, 1,000, and 2,000 hertz (frequencies 
relevant to the criteria in effect at that time) rendered 
results which correspond to literal designation "C" in the 
right ear and "D" in the left ear, of the criteria in 
effect at the time, which, in turn, is to be rated 20 percent 
under Code 6289.  There is no other audiometric evidence, 
with necessary findings for rating purposes, until September 
29, 1975.  As the evidence shows the veteran's hearing loss 
is no more than 20 percent disabling from June 14, 1966 to 
September 28, 1975, a higher rating during this period must 
be denied.  The preponderance of the evidence is against this 
aspect of the claim, and the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

On the September 29, 1975 audiometric examination, speech 
reception examination (which the examiner certified was the 
most reliable test) rendered results which correspond to 
literal designation "E" in the right ear and "C" in the 
left ear, of the criteria in effect at the time, which, in 
turn, is to be rated 30 percent under Code 6285.  There is no 
other audiometric evidence, containing necessary findings for 
rating purposes, until January 22, 1980.  The veteran's 
hearing loss has been properly rated 30 percent from 
September 29, 1975 to January 21, 1980, and a higher rating 
must be denied during this period.  The preponderance of the 
evidence is against this aspect of the claim, and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

On the January 22, 1980 audiometric examination, pure tone 
audiometry at the frequencies of 500, 1,000, and 2,000 hertz 
(frequencies relevant to the old criteria) rendered results 
which correspond to literal designation "D" in the right 
ear and "C" in the left ear which, in turn, is to be rated 
20 percent under Code 6289, under the criteria in effect at 
the time.  However, speech reception examination rendered 
results which correspond to literal designation "E" in the 
right ear and "D" in the left ear, of the criteria in 
effect at the time, which, in turn, is rated 40 percent, 
under Code 6284.  There is no other audiometric evidence, 
with necessary findings for rating purposes, from January 22, 
1980 to April 3, 1991.  Using the method most advantageous to 
the veteran, the evidence supports a higher rating of 40 
percent for the period of January 22, 1980 to April 3, 1991, 
based on rating criteria which were in effect prior to 
December 18, 1987.  There is no evidence to show more than 40 
percent disability under the rating criteria which became 
effective on December 18, 1987.













ORDER

A rating in excess of 20 percent for bilateral hearing loss, 
from June 14, 1966 to September 28, 1975, is denied.

A rating in excess of 30 percent for bilateral hearing loss, 
from September 29, 1975 to January 21, 1980, is denied.

A higher rating of 40 percent for bilateral hearing loss, 
from January 22, 1980 to April 3, 1991, is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

